      PLEASE CAREFULLY REVIEW THIS OBJECTION AND THE ATTACHMENTS
    HERETO TO DETERMINE WHETHER THIS OBJECTION AFFECTS YOUR CLAIM.

                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re
                                                                     Chapter 11

                                                                     Case No. 20-11218 (MFW)
    The Hertz Corporation, et al.,1
                                                                     (Jointly Administered)

                                                                     Hearing Date: April 16, 2021 at 10:30 a.m. (ET)
                                                                     Objection Deadline: April 5, 2021 at 4:00 p.m. (ET)
                                          Debtors.


                       NOTICE OF OMNIBUS OBJECTION AND HEARING

            PLEASE TAKE NOTICE that, on March 17, 2021, the debtors and debtors in possession

(collectively, the “Debtors”) in the above-captioned chapter 11 cases filed the Debtors’ Twelfth

Omnibus (Non-Substantive) Objection to Certain Insufficient Documentation Claims (the

“Objection”) with the United States Bankruptcy Court for the District of Delaware (the

“Bankruptcy Court”). Your claim(s) may be disallowed and/or modified as a result of the

Objection. Therefore, you should read the attached Objection carefully.

            PLEASE TAKE FURTHER NOTICE THAT YOUR RIGHTS MAY BE AFFECTED

BY THE OBJECTION AND BY ANY FURTHER CLAIM OBJECTION THAT MAY BE

FILED BY THE DEBTORS OR OTHERWISE. THE RELIEF SOUGHT HEREIN IS

WITHOUT PREJUDICE TO THE DEBTORS’ RIGHT TO PURSUE FURTHER



1
  The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the Debtors’ service
address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these chapter 11 cases, which
are jointly administered for procedural purposes, a complete list of the Debtors and the last four digits of their federal
tax identification numbers is not provided herein. A complete list of such information may be obtained on the website
of the Debtors’ claims and noticing agent at https://restructuring.primeclerk.com/hertz.
RLF1 24969870v.1
OBJECTIONS AGAINST YOUR CLAIM(S) SUBJECT TO THE OBJECTION IN

ACCORDANCE WITH APPLICABLE LAW AND APPLICABLE ORDERS OF THE

BANKRUPTCY COURT.

         PLEASE TAKE FURTHER NOTICE that if the holder of a claim that is the subject of the

Objection wishes to respond to the Objection, the holder must file and serve a written response so

that it is actually received no later than April 5, 2021 at 4:00 p.m. (ET) by (a) the Office of the

Clerk of the United States Bankruptcy Court for the District of Delaware, 824 North Market Street,

3rd Floor, Wilmington, DE 19801; (b) White & Case LLP, (i) 555 S. Flower Street, Suite 2700, Los

Angeles,     CA    90071,   Attn:   Ronald    Gorsich,   Esq.   and    Doah    Kim,    Esq.   (emails:

rgorsich@whitecase.com; doah.kim@whitecase.com) and (ii) 111 South Wacker Drive, Suite 5100,

Chicago, IL 60606, Attn: Laura Baccash, Esq. (email: laura.baccash@whitecase.com); and (c)

Richards, Layton & Finger, P.A., 920 North King Street, Wilmington, DE 19801, Attn: John H.

Knight, Esq. and Brett M. Haywood, Esq. (emails: knight@rlf.com; haywood@rlf.com).

         PLEASE TAKE FURTHER NOTICE that responses to the Objection must contain, at

minimum, the following: (a) a caption setting forth the name of the Court, the name of the Debtors,

the case number, and the title of the Objection to which the response is directed; (b) the name of the

claimant, his/her/its claim number, and a description of the basis for the amount of the claim; (c) the

specific factual basis and supporting legal argument upon which the party will rely in opposing the

Objection; (d) any supporting documentation, to the extent that it was not included with the proof of

claim previously filed with the clerk or Claims Agent, upon which the party will rely to support the

basis for and amounts asserted in the respective proof of claim; and (e) the name, address, telephone

number, fax number and/or email address of the person(s) (which may be the claimant or the

claimant’s legal representative) with whom counsel for the Debtors should communicate with


                                             2
RLF1 24969870v.1
respect to the claim or the response and who possesses authority to reconcile, settle, or otherwise

resolve the objection to the disputed claim on behalf of the claimant.

         PLEASE TAKE FURTHER NOTICE that if no response to the Objection is timely filed and

received in accordance with the above procedures, an order may be entered sustaining the Objection

without further notice or a hearing. If a response is properly filed, served and received in accordance

with the above procedures and such response is not resolved, a hearing to consider such response

and the Objection will be held before The Honorable Mary F. Walrath, United States Bankruptcy

Judge for the District of Delaware, at the Bankruptcy Court, 824 North Market Street, 5th Floor,

Courtroom No. 4, Wilmington, Delaware 19801 on April 16, 2021 at 10:30 a.m. (ET) (the

“Hearing”). Only a response made in writing and timely filed and received will be considered by

the Bankruptcy Court at the Hearing.

         IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE

BANKRUPTCY COURT MAY SUSTAIN THE OBJECTION WITHOUT FURTHER

NOTICE OR HEARING.




                                             3
RLF1 24969870v.1
 Dated: March 17, 2021

 /s/ J. Zachary Noble
 RICHARDS, LAYTON & FINGER, P.A.          WHITE & CASE LLP
 Mark D. Collins (No. 2981)               Thomas E Lauria (admitted pro hac vice)
 John H. Knight (No. 3848)                Matthew C. Brown (admitted pro hac vice)
 Brett M. Haywood (No. 6166)              200 South Biscayne Boulevard, Suite 4900
 Christopher M. De Lillo (No. 6355)       Miami, FL 33131
 J. Zachary Noble (No. 6689)              Telephone:    (305) 371-2700
 One Rodney Square                        tlauria@whitecase.com
 920 N. King Street                       mbrown@whitecase.com
 Wilmington, DE 19801
 Telephone:    (302) 651-7700             J. Christopher Shore (admitted pro hac vice)
 Facsimile:    (302) 651-7701             David M. Turetsky (admitted pro hac vice)
 Collins@rlf.com                          Andrea Amulic (admitted pro hac vice)
 Knight@rlf.com                           1221 Avenue of the Americas
 Haywood@rlf.com                          New York, NY 10020
 DeLillo@rlf.com                          Telephone:     (212) 819-8200
 Noble@rlf.com                            cshore@whitecase.com
                                          david.turetsky@whitecase.com
 —and—                                    andrea.amulic@whitecase.com

                                          Jason N. Zakia (admitted pro hac vice)
                                          Laura E. Baccash (admitted pro hac vice)
                                          111 South Wacker Drive
                                          Chicago, IL 60606
                                          Telephone:    (312) 881-5400
                                          jzakia@whitecase.com
                                          laura.baccash@whitecase.com

                                          Ronald K. Gorsich (admitted pro hac vice)
                                          Aaron Colodny (admitted pro hac vice)
                                          Andrew Mackintosh (admitted pro hac vice)
                                          Doah Kim (admitted pro hac vice)
                                          555 South Flower Street, Suite 2700
                                          Los Angeles, CA 90071
                                          Telephone:    (213) 620-7700
                                          rgorsich@whitecase.com
                                          aaron.colodny@whitecase.com
                                          amackintosh@whitecase.com
                                          doah.kim@whitecase.com

                                          Co-Counsel to the Debtors and
                                          Debtors-in-Possession



                                      4
RLF1 24969870v.1
